Opinión disidente emitida por el
Juez Asociado Señor Fuster Berlingeri.
El resultado al que llega la mayoría en este caso hará más difícil que antes la representación legal de indigentes en casos civiles, sobre todo en lugares de Puerto Rico donde no existen alternativas reales o expeditas a la asistencia que provee Servicios Legales de Puerto Rico, Inc. En la medida en que en el país existe un problema importante de representación legal de personas de escasos recursos, la decisión de la mayoría en este caso no facilita o adelanta la solución de ese problema, más bien le añade otro escollo, en mi criterio, innecesario.
La mayoría apoya su decisión en parte en lo que antes se había resuelto en In re Orlando Roura, 119 D.P.R. 1 (1987), caso en el que se dictaminó que un abogado que ha representado a ambas partes en un pleito de divorcio por *780consentimiento mutuo no debe intervenir posteriormente como representante de alguna de las partes en otro litigio entre ellas relacionado con las cuestiones objeto de dicho divorcio. Este Tribunal llegó a esa decisión para hacer va-ler lo dispuesto en el Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, que en general prohíbe la repre-sentación de intereses encontrados. El dictamen de In re Orlando Roura, supra, probablemente respondió más que nada al celo de este Foro de evitar aun la apariencia de conducta impropia en el desempeño profesional. Si no fue así, dicha decisión es cuando menos un enigma porque no es comprensible que, por un lado, se prohíba siempre la representación posterior de una de las partes sin requerir o comprobar que de hecho existan intereses encontrados mientras que, por otro lado, se permite la representación inicial de ambas partes cuando deciden divorciarse. La conducta que el Canon 21 del Código de Ética Profesional, supra, prohíbe por antonomasia es precisamente que se pueda representar dos (2) clientes a la vez con intereses distintos. El ejemplo típico de lo que ese canon proscribe es la representación de ambas partes en un pleito contencioso. Sin embargo, en In re Orlando Roura, supra, no vedamos que un abogado pudiese representar a ambos cónyuges en un divorcio por consentimiento mutuo. No lo hicimos porque expresamente reconocimos que en tales ca-sos “por imperativo lógico ... no hay partes adversas”; ade-más, porque asumimos que en tales casos las conversacio-nes privadas del abogado con las partes no estaban afectadas por “diferencias irreconciliables de criterio”. Por lo tanto, si no hay partes adversas inicialmente, ¿cómo es que luego existe una presunción irrebatible de conflicto de intereses? Si inicialmente no había intereses encontrados entre las partes ¿porqué se asume que posteriormente los habrá indudablemente? Para mí In re Orlando Roura, supra, apareja cierta contradicción o incongruencia, que sólo *781puede entenderse si dicha decisión responde a una actitud de extrema prudencia, que busca esencialmente proteger la imagen de la profesión de la apariencia de conducta impropia.
Por otro lado, en el caso de marras la mayoría también apoya su decisión en parte en nuestra reciente decisión en P.R. Fuels, Inc. v. Empire Gas Co., Inc., 133 D.P.R. 112 (1993), en la que resolvimos que en ciertas circunstancias procede la descalificación de todo un bufete si uno o más de sus integrantes está personalmente descalificado por razón de un conflicto de interés propio. El uso de esta decisión como precedente para asentar la decisión de la mayoría en este caso presenta aún más dificultades que el uso de In re Orlando Roura, supra. En P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra, se trataba de un bufete privado y no de una entidad como Servicios Legales, y la dinámica del ejer-cicio profesional es notablemente distinta entre unos y otros. Más importante aún, la situación en cuanto a la re-lación de los abogados con las partes es totalmente dife-rente aquí a la que existía en P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra. Para comenzar, en el caso ante nos ahora la selección del abogado cuya representación legal se cues-tiona no la hizo el cliente de éste. El señor Corraliza no escogió a su abogado, calculando que le convenía contratar sus servicios por haber estado involucrado antes en asun-tos relacionados con su pleito. Fue el tribunal de instancia quien le designó a Corraliza su representante legal como abogado de oficio.
En segundo lugar, no existe aquí una impugnación a la representación legal de una parte promovida por la parte contraria en el pleito, bajo una alegación de conflicto de interés. La señora Pérez no ha sido quien se ha opuesto a que el licenciado Robles represente a Corraliza. No ha ha-bido tampoco un reclamo suyo de que puede haber confí-*782dencias que proteger o que existe información que le dé una ventaja injusta al licenciado Robles.
En tercer lugar, no hay evidencia alguna de que el licen-ciado Robles tenga algún contacto real con el caso anterior que sea de naturaleza impeditiva. El licenciado Robles no tuvo una participación previa en el caso ni contacto alguno con las partes. No surge siquiera que el licenciado Robles trabajaba para Servicios Legales cuando el caso anterior fue atendido allí. Tampoco se ha alegado que éste hubiese discutido el caso con los abogados de Servicios Legales que tres (3) años antes atendieron el pleito de divorcio.
Finalmente, no hay evidencia o alegación alguna de que en el pleito inicial de divorcio las partes sostuvieran discu-siones con sus abogados de entonces que fueran de natura-leza privilegiada. No hay nada que sugiera que dicho divorcio por consentimiento mutuo fuese algo más que un pleito ex parte rutinario.
En resumen, pues, no están presentes aquí las circuns-tancias usuales que apuntan hacia un insalvable conflicto de intereses, que requieran aplicar inexorablemente el rigor del Canon 21 del Código de Ética Profesional, supra. No estamos ante una situación en la que exista un riesgo real de que abogados claramente descalificados por la in-formación privilegiada que poseen puedan burlar o estén tentados a burlar su descalificación por medio de otros abo-gados compañeros de bufete que no están igualmente descalificados. Difícilmente caben en este caso unas pre-sunciones razonables de confidencias compartidas. No existen fundamentos concretos de divulgación indebida que requieran la descalificación de todos los abogados de la oficina de Servicios Legales de Utuado.
La acción de la mayoría aquí es el producto de una dis-cusión y aplicación de principios in abstracto. Por correctas que sean las disquisiciones de la mayoría, no dejan de ser conceptualizaciones desconectadas de la realidad concreta que, además, resultan en un dictamen algo ajeno a las sen-*783sibles necesidades de tantos en el país que pueden, en tér-minos prácticos, quedar desprovistos de representación legal.
Para mí siguen siendo válidas algunas de las expresio-nes de los Jueces Negrón García y Rebollo López cuando este recurso vino ante nos por primera vez. Como dijeran en su voto disidente preliminar de 3 de mayo de 1990:
En estas circunstancias no podemos coincidir con el sentir mayoritario expresado en la sentencia que hoy emite este Tribunal, porque automáticamente descalifica pro tempore al li-cenciado Robles Sanabria y a todos los integrantes de la oficina local de Servicios Legales de Utuado. Esa decisión es drástica y opera en el vacío. Coloca al señor Corraliza Rivera en la difícil situación de tener que acudir a otra oficina de Servicios Lega-les, gestionar asistencia profesional en una entidad distinta o contratar un abogado de la práctica privada.
Si la situación y las alternativas planteadas fueran únicas, quizás las consecuencias serían mínimas. Pero cuando proyec-tamos la determinación de este Tribunal a través de toda la isla, advertimos claramente los efectos negativos y perjudicia-les que tendría en los importantes servicios que presta Servi-cios Legales de Puerto Rico, Inc. Además, el impacto económico y administrativo incide en la calidad de asistencia legal rápida. Aflora de inmediato un costo social y espiritual impermisible.
Nos explicamos. La opción de que en casos similares el Tribunal designe de oficio a abogados de la práctica privada retri-buida, presumiblemente de la localidad, no supera el problema que surgiría cuando el ciudadano pobre acuda, en calidad de reclamante, en búsqueda de orientación, asesoramiento y re-presentación a la oficina local de la Corporación de Servicios Legales de Puerto Rico y le sean negados esos servicios por el solo hecho de que la entidad anteriormente lo representó en un caso de divorcio por consentimiento mutuo. ¿Cuál sería enton-ces el trámite? ¿Acudir ex parte al Tribunal para que, sin existir todavía una acción judicial, le designe de oficio un abogado de la práctica privada retribuida? ¿Referirlo al Procurador de Re-laciones de Familia? Ante el número sustancial de esta litiga-ción, ¿no estaríamos sobrecargando indebidamente las funcio-nes de este último funcionario?
Frente a la disyuntiva planteada, descartamos la tesis mayo-ritaria de descualificación automática fundada en el “criterio corporativo común” o “un solo bufete continuo”. Esa norma no debería extenderse incondicionalmente a Servicios Legales de Puerto Rico, Inc. y a sus oficinas locales. La calificaríamos a los *784efectos de hacerla extensiva únicamente, como norma individual, a los abogados que confrontan alguna de las situaciones siguientes: han brindado asesoramiento directo en el caso pre-vio; han intervenido en un proceso judicial anterior; han sus-crito documentos ante los tribunales; han adquirido conoci-miento real previo en el desempeño de sus cargos o posteriormente advienen en contacto con información de natu-raleza privilegiada no accesible de otro modo. Más allá de estas situaciones, no existe razón alguna para aplicar rigurosamente, y en abstracto, el Canon 21 del Código de Etica Profesional, supra, y nuestra jurisprudencia interpretativa. (Énfasis en el original.) Robles Sanabria, Ex parte, 126 D.P.R. 382, 386-387 (1990).